Finishing Touches Home Goods Inc. 3420 E. Shea Boulevard, Suite 200 Phoenix, AZ 85028 June 3, 2011 U.S. Securities & Exchange Commission Division of Corporate Finance treet NE Washington, D.C. 20549-3561 Attn: Mr. Mark P. Shuman, Legal Branch Chief Re: Finishing Touches Home Goods Inc. Amendment #2 to the Form S-1 Filed May 17, 2011 File No. 333-172440 Dear Mr. Shuman, Further to your letter dated June 2, 2011 concerning the deficiencies in the amendment #2 to our registration statement on Form S-1, we provide the following responses: Risk Factors We will incur increased costs as a result of being a public company…. page 5 1. In the paragraph under this heading you state that you will be a “fully reporting company”, an assertion that conflicts with the disclosure on page 7 where you state that you will be subject to Section 15(d) reporting requirements and as a consequence are exempt from various obligations imposed on fully reporting companies. Please reconcile the conflicting statements. We have amended our disclosure on page 5 as required. Best regards, /s/ Nikolay Koval Nikolay Koval President Finishing Touches Home Goods Inc.
